Citation Nr: 1519056	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  05-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge for his period of service from February 1998 to October 2001 constitutes a bar to Department of Veterans Affairs compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The appellant served on active duty from April 1989 to February 1995 and from February 1998 to October 2001.  He was discharged in October 2001 under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the appellant and his spouse provided testimony at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  In February 2015, the appellant provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The appellant received a discharge under conditions other than honorable in October 2001. 

2.  Resolving all doubt in the appellant's favor, the medical evidence of record indicates that the appellant was insane at the time he committed in-service acts which were the basis of his other than honorable discharge.



CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from February 1998 to October 2001 is not a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on VA as to the character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(c) provides, in part, benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2); 38 U.S.C.A. § 5303.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who:  (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 154 (1996).  There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to an other than honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham v. Brown, 8 Vet. App. 445, 449; VAOPGCPREC 20-97 (May 22, 1997).  The Board acknowledges that the bar to VA benefits is also removed when an upgraded honorable or general discharge is issued by an appropriate authority.  38 C.F.R. § 3.12(d) and (h).

Generally, the predicate for insane behavior within the meaning of VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts, such that he is a danger to himself or others.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.

The types of behavior identified as insanity in 38 C.F.R. § 3.354(a) do not include a minor episode.  Episodes of disorderly conduct or eccentricity do not fall within the definition of insanity in that regulation.  A determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulation refers to behavior which disrupted the legal order of society.  It holds that the term "become antisocial" in the regulation refers to the development of behavior which was hostile or harmful to others in a manner which deviates sharply from the social norm and which is not attributable to a personality disorder.  It is indicated that the reference in the regulation to, "accepted standards of the community to which by birth and education," an individual belonged require consideration of an individual's ethnic and cultural background and level of education.  It is stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  VAOPGCPREC 20-97 (May 22, 1997).

The evidence reflects that during the period of service at issue, the appellant was charged with the following acts:  on October 25, 2000, the appellant used disrespectful language when referring to his battalion commander and stated that he could go to the superior's house and cut off her head; on February 20, 2001, the appellant was disrespectful and subordinate to, chased, and assaulted a superior officer; on March 29, 2001, the appellant threatened and failed to obey the order of a military policeman; and on May 3, 2001, the appellant missed a movement, willfully disobeyed the order of a superior officer, malingered, resisted apprehension, damaged military property, and assaulted a military policeman and commissioned officer.  The appellant requested and received a discharge under other than honorable conditions, in lieu of a court martial in regard to the charges against him, in October 2001.  The appellant contends that at the time the indecent acts occurred he was insane under VA's definition; thus, he claims he is not barred from VA compensation benefits.

As an initial matter, the appellant has been awarded service connection for posttraumatic stress disorder (combat-related) with bipolar disorder for his period of honorable service from April 1989 to February 1995.

Service personnel records dated during the appellant's second period of active service show that he successfully completed a Reserve Component Civil Affairs Officer Advanced Course in November 1998.  He was noted to have exceeded all graduation requirements for the course and was highly recommended for selection for further military schooling.  An October 1999 Officer Evaluation Report shows that the appellant's overall performance of his duties was deemed outstanding for the period from July 1998 to July 1999 and that he was promoted to the rank of captain.

An Officer Evaluation Report for the period from July 1999 to July 2000 reflects that the appellant demonstrated significant lapses in his judgment and decision making.  According to his superior, the appellant repeatedly made bad decisions.  He was not recommended for a promotion.

Service treatment records indicate that the appellant was seen on multiple occasions for mental health treatment from August 1998 to May 2001 and that he was prescribed medications to treat his psychiatric symptoms.  These records show that the appellant presented for an initial mental health evaluation in August 1998, at which time he was noted to have a history of severe major depressive disorder, with psychiatric hospitalizations following a suicide attempt in November 1997.  Although referred, he did not seek additional psychiatric treatment until March 1999.  Subsequent records indicate treatment for major depressive disorder, obsessive compulsive disorder, paranoid personality disorder, and bipolar disorder.

An October 1999 service treatment record reflects that the appellant was seen due to concerns about his impulse control.  The examiner noted that the appellant reported experiencing increased irritability after his antidepressant medication was changed three months prior.  Although he denied having any physical altercations or an intent to hurt anyone, he reported that he had been "chewing out" subordinates.  He was resumed on his prior antidepressant medication.

In November 1999, the appellant's commanding officer contacted the mental health clinic and expressed concerns about the appellant's behavior and poor judgment.  The officer reported that the appellant's poor judgment had been persistent and questioned whether the appellant was fit for continued service.  

An August 2000 service treatment records indicates that the appellant's depression was doing very well and that he discussed with the provider decreasing his psychiatric medication, which had been helpful for over a year.  

Service records indicate that in November 2000, the appellant underwent voluntary hospitalization for an acute exacerbation of his diagnosed major depressive disorder.  Associated records reflect that the appellant had been in conflict with his unit command for the past year and that his duties and responsibility had been diminished.  The appellant reportedly became immobilized while at his desk at work and was reported to have made a statement to a colleague that was viewed as threatening towards the commanding officer.  Follow up records reflect that the exacerbation of his major depressive disorder had improved and that he was prescribed an increased dosage of antidepressant medication.  

Service records dated in January 2001 reflect that the appellant's commanding officer contacted a social worker at mental health services and expressed concerns that the appellant was suicidal after he had become angry and frustrated about incidents at work.  During a consultation with the social worker later that day, the appellant expressed feeling frustrated and angry about situations at work.  He subsequently presented to the hospital for a psychiatric evaluation and was found not to warrant hospitalization at that time.  

Records dated in February 2001 show that the appellant sought treatment after experiencing a recent onset of panic attacks with chest pain.  Around that time, he reportedly received a letter of reprimand and reported feeling very angry towards his unit leaders.  The appellant expressed difficulty maintaining his control and composure, and he discussed that he may face separation from the military.  An examiner noted that the appellant's recurrent depression was usually well controlled with the use of antidepressant medication but that the condition had been exacerbated by the appellant's severe work problems.  The appellant was prescribed anti-anxiety medication and referred for a follow up consultation.  Nearly one week later, on February 21, 2001, the appellant was hospitalized for five days for psychiatric treatment following his report of ongoing suicidal thoughts and an intermittent urge to strike one of his commanding officers.  He was subsequently recommended for a unit transfer and administrative discharge.  During a mental health consultation the day prior to his hospitalization, he was noted to have been involved in a verbal confrontation with his commanding officer.  At that time, he appeared agitated and tearful and expressed extreme anger and frustration about his work situation.  

Mental health records dated in March 2001 document the appellant's reports of feeling anxious about his orders to go on a temporary duty assignment (TDY) to a different base pending his discharge from the military.  During a March 8, 2001, mental health consultation, the appellant expressed feelings that the TDY was unjust.  He made veiled statements of suicide and threats regarding his superior officers, but indicated that he wished them no harm.  The examiner noted that the appellant was not grossly psychotic but that his conversation had a distinct paranoid tone.  He presented for an additional mental health consultation the next day and verbalized that he felt homicidal but did not "have a target."  He was noted to be soon separating from service administratively or medically and requested consideration for a medical board.  The examiner further noted that the appellant had been hospitalized at a private facility in Iowa three years prior.  Records dated later in March 2001 document the Appellant's treating psychologist's concern about his departure due to his mental status and the clinician's recommendation that the TDY be cancelled.  

Additional records show that while on TDY, the appellant sought mental health treatment and continued to endorse symptoms that included anxiety.  A March 30, 2001, record indicates that he was held overnight in the emergency room due to suicidal and homicidal thoughts; he was noted to have made statements that he wanted to kill his officer in charge and his superior and that this was due to the "Devil."  

Medical records dated in April 2001 show that the appellant was hospitalized for psychiatric treatment.  He was noted to have a history of severe depression.  The examiner noted the Veteran to have become progressively more anxious, agitated, obsessional, ruminative, and unable to cope with the circumstances surrounding his attempt to separate from the military.  At the time of his admission, he voiced having suicidal thoughts and it was noted that his judgment, insight, and impulse control were clouded by depression and anxiety.  During the course of his hospital treatment, he demonstrated wide mood swings and endorsed suicidal ideations.  The discharge summary reflects that the appellant had received inpatient treatment for depression on five occasions in the previous nine months.  He was given diagnoses of bipolar disorder and obsessive compulsive disorder at the time of his discharge and was noted to have severe problems in all life domains, especially work.

Service records indicate that on May 3, 2001, while on TDY, the appellant was ordered to report to a general officer at a base in North Carolina in connection with an article 15 and that he struck a military police officer who was attempting to escort him to the airport.  He presented for emergency treatment that day after complaining of chest pains and shortness of breath.  The treatment record indicates that the appellant had been hospitalized the day before due to suicidal ideations.  He reported that he had been under stress for the last several months and he expressed thoughts of harming himself.  He was again hospitalized.  Thereafter, he was held in pre-trial confinement until released in October 2001 just prior to his separation.  

In March 2009, following a review of the record and clinical examination of the appellant, a VA examiner opined that that appellant was not insane at the time of the incidents leading to his military discharge.  The examiner indicated that this opinion was based on the DSM-IV guidelines, review of the claims file and the current examination of the appellant.

In October 2013, VA obtained an additional medical opinion from a different examiner regarding the appellant's claim.  After completing the clinical examination of the appellant and reviewing the evidence of record, the examiner stated that "speculation on [the appellant's] sanity is outside the scope of practice.  However, the examiner then highlighted that the appellant's medical records show that he was hospitalized due to homicidal thoughts caused by the "Devil" on March 30, 2001.  The examiner noted the associated discharge summary reflects the appellant's history of severe depression and five hospitalizations within a nine month period, as well as his progressive psychiatric symptomatology.  The examiner also relayed the details of the appellant's April 2001 hospitalization due to suicidal and homicidal thoughts.

In support of his claim, the appellant submitted statements from his wife and fellow service members regarding his psychiatric symptoms and functioning during his second period of active duty service.

Based on the above evidence, the Board finds that the character of the appellant's discharge for the period of service from February 1998 to October 2001 does not bar entitlement to VA benefits.  As detailed above, the service records indicate that the appellant experienced a deterioration of functioning due to his psychiatric symptomatology, multiple psychiatric hospitalizations, and increased occupational stress during the period of service in question.  These records suggest that the appellant exhibited a prolonged deviation from his normal method of behavior and interfered with the peace of society during this time period, especially in light of his prior period of honorable service and the service personal records relaying his outstanding performance of his duties prior to July 1999.  

In reaching this determination, the Board does not find the March 2009 VA opinion against the claim to be the most probative medical evidence in this case, as the examiner's opinion is not supported by adequate rationale and provides no discussion of the pertinent evidence of record.  In contrast, the October 2013 psychologist highlighted the frequency and nature of the appellant's in-service psychiatric treatment and symptomatology in response to the question of whether he was insane at that time of the offenses leading to his discharge, without providing a definitive opinion on this issue.  Given this, along with consideration of the other medical and lay evidence of record, the Board finds that the evidence of record in favor of the claim is at least in equipoise with that against the claim.  Therefore, the Board finds that the appellant's character of discharge from service for February 1, 1998 to October 18, 2001, is not a bar to entitlement to VA benefits.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the character of the appellant's discharge from service for the period of February 1998 to October 2001 is not a bar to the award of VA compensation benefits, the benefit sought on appeal is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


